EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of Taitron Components Incorporated (the “Company”) for the period ended June 30, 2011 (the “Report”), the undersigned hereby certify in their capacities as Chief Executive Officer and Chief Financial Officer of the Company, respectively, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1 ) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 15, 2011 /s/ Stewart Wang Stewart Wang Chief Executive Officer and President (Principal Executive Officer) /s/ David Vanderhorst David Vanderhorst Chief Financial Officer and Secretary (Principal Financial Officer)
